     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA        )
                                )       CRIMINAL ACTION NO.
       v.                       )         2:18cr243-MHT
                                )              (WO)
JOSE OCAMPO-GONZALEZ,           )
KRISTOPHER KASHIF BAKER,        )
ROBERT REYNOLDS, JR.,           )
HOWARD JAMES SMITH, and         )
WILLIAM DECORY MAURICE          )
EASTERLY                        )

                                ORDER

      It appears that the docket sheet and all filings so

far spell one of defendant William Easterly's middle names

as    "Decory,"   while   the   indictment   spells   the   name   as

"Dcory."    Accordingly, it is ORDERED that, by October 16,

2018, the government is to file a statement as to whether

the correct spelling of one of defendant William Easterly's

middle names is "Decory" or "Dcory" and, if spelling of the

name in the indictment is incorrect, to take appropriate

action to correct the error.

      DONE, this the 9th day of October, 2018.

                                 /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
